


Exhibit 10.83

 

MANAGEMENT SAVINGS PLAN

 

ARTICLE I

 

Establishment and Purpose

 

St. Jude Medical, LLC (the “Company”) hereby amends and restates the Management
Savings Plan (the “Plan”), effective January 1, 2016, in order to incorporate
changes made to the Plan since its last restatement and to streamline Plan
provisions.  The purpose of the Plan is to attract and retain key employees by
providing opportunities to defer receipt of salary, bonus, and other specified
compensation. The Plan is not intended to meet the qualification requirements of
Code Section 401(a), but is intended to meet the requirements of Code
Section 409A, and shall be operated and interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

 

ARTICLE II

 

Definitions

 

Section 2.1                                    Account.  Account means a
bookkeeping account maintained by the Plan Administration Committee to record
the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Plan Administration Committee may
maintain an Account to record the total obligation to a Participant and
component Accounts to reflect amounts payable at different times and in
different forms. Reference to an Account means any such Account established by
the Plan Administration Committee, as the context requires. Accounts are
intended to constitute unfunded obligations within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

Section 2.2                                    Account Balance. Account Balance
means, with respect to any Account, the total payment obligation owed to a
Participant from such Account as of the most recent Valuation Date.

 

Section 2.3                                    Adopting Employer. Adopting
Employer means an Affiliate who, with the consent of the Company, has adopted
the Plan for the benefit of its eligible employees and who files a declaration
with the Company agreeing to be bound by the terms of the Plan and agreeing to
bear its allocable share of the costs and expenses incurred in the operation and
administration of the Plan.

 

Section 2.4                                    Affiliate. Affiliate means a
corporation, trade or business that, together with the Company, is treated as a
single employer under Code Section 414(b) or (c).

 

Section 2.5                                    Beneficiary. Beneficiary means a
natural person, estate, or trust designated by a Participant to receive payments
to which a Beneficiary is entitled in accordance with provisions of the Plan.

 

Section 2.6                                    Bonus. Bonus means any
compensation in addition to Eligible Base Compensation, Commissions, and
payments made pursuant to the MICP/Other Annual Bonus, paid to a Participant as
an employee on a regular, recurring basis under any of the bonus or incentive
plans maintained by the Company for one or more specified performance periods. 
The Plan Administration Committee’s classification of a remuneration item as
included in or excluded from Bonus shall be conclusive for the purpose of the
foregoing rules.

 

Section 2.7                                    Business Day. Business Day means
each day on which the New York Stock Exchange is open for business.

 

--------------------------------------------------------------------------------


 

Section 2.8                                    Change in Control. Change in
Control means the first to occur of the following events:

 

(a)                                 Any individual, entity or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) (a “Person”) becomes the “beneficial
owner” (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
35% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (a), the
following acquisitions shall not constitute a Change in Control:  (i) any
acquisition directly from the Company, or approved by the Incumbent Directors,
following which such Person owns not more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, (ii) any acquisition
by an underwriter temporarily holding securities pursuant to an offering of such
securities, (iii) any acquisition by the Company, (iv) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (v) any acquisition pursuant to
a transaction which complies with clauses (i), (ii), and (iii) of paragraph
(c) below; or

 

(b)                                 Individuals who, as of January 1, 2016,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to January 1, 2016, whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the Incumbent Directors then comprising the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(c)                                  Consummation of a reorganization, merger or
consolidation (or similar corporate transaction) involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), in each case, unless, immediately following such
Business Combination, (i) 50% or more of, respectively, the then outstanding
shares of common stock and the total voting power of (A) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or
(B) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of 80% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Outstanding Company Common Stock and Company Voting Securities
that were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Outstanding Company Common
Stock or Outstanding Company Voting Securities, as the case may be, were
converted pursuant to such Business Combination), and such beneficial ownership
of common stock or voting power among the holders thereof is in substantially
the same proportion as the beneficial ownership of Outstanding Company Common
Stock and the voting power of such Company Voting Securities among the holders
thereof immediately prior to the Business Combination, (ii) no person (other
than any employee benefit plan or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation) is or becomes the beneficial
owner, directly or indirectly, of 30% or more of the outstanding shares of
common stock and the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation), unless such acquisition is pursuant to
a Business Combination that is an acquisition by the Company or a subsidiary of
the Company of the assets or stock of another entity that is approved by the
Incumbent Directors, following which such person owns not more than 50% of such
outstanding shares and of voting power, and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 30% of the Outstanding Company Common Stock or Outstanding Company Voting
Securities as a result of the acquisition of Outstanding Company Common Stock or
Outstanding Company Voting Securities by the Company which reduces the number of
shares of Outstanding Company Common Stock or Outstanding Company Voting
Securities; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional shares of Outstanding Company Common
Stock or Outstanding Company Voting Securities that increases the percentage of
Outstanding Company Common Stock

 

--------------------------------------------------------------------------------


 

or Outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

 

Section 2.9                                    Claimant. Claimant means a
Participant or Beneficiary filing a claim under Article XI of this Plan.

 

Section 2.10                             Code. Code means the Internal Revenue
Code of 1986, as amended from time to time.

 

Section 2.11                             Code Section 409A. Code Section 409A
means section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder.

 

Section 2.12                             Commissions.  Commissions means any
compensation in addition to Eligible Base Compensation, Bonus, and payments made
pursuant to the MICP/Other Annual Bonus, paid to a Participant as an employee
under any employment or compensation agreement or incentive arrangement in
connection with the sales of the products of the Company provided (i) a
substantial portion of Participant’s services to the Company consists of the
direct sale of a product or a service to a customer that is not related or
treated as related to the Company or to the Participant (under Treas. Reg.
Sections 1.409A-1(f)(2)(ii) and (iv)); (ii) the amount the Company pays to the
Participant that consists either of a portion of the purchase price for the
product or service or of an amount substantially all of which is calculated by
reference to volume of sales; and (iii) payment is either contingent upon the
Company receiving payment from an unrelated customer (as described in clause
(i) above) for the product or services or, if consistently applied as to all
similarly situated service providers, is contingent upon the closing of a sales
transaction and such other requirements as the Company may specify before the
closing of the sales transaction.  The Plan Administration Committee’s
classification of a remuneration item as included in or excluded from
Commissions shall be conclusive for the purpose of the foregoing rules.

 

Section 2.13                             Committee. Committee means the Abbott
Laboratories Employee Benefit Board of Review appointed and acting under the
Abbott Laboratories Annuity Retirement Plan and having the powers and duties
described in this Plan.

 

Section 2.14                             Company. Company means St. Jude
Medical, LLC, and any successor thereto.

 

Section 2.15                             Compensation Deferral Agreement.
Compensation Deferral Agreement means an agreement between a Participant and a
Participating Employer that specifies: (i) the amount of each component of
compensation that the Participant has elected to defer to the Plan in accordance
with the provisions of Article IV, and (ii) the Payment Schedule applicable to
one or more Accounts.

 

Section 2.16                             Deferral. Deferral means a credit to a
Participant’s Account(s) that records that portion of the Participant’s
compensation that the Participant has elected to defer to the Plan in accordance
with the provisions of Article IV. Unless the context of the Plan clearly
indicates otherwise, a reference to Deferrals includes Earnings attributable to
such Deferrals.

 

Section 2.17                             Deferred Compensation Account. Deferred
Compensation Account means the Account established for a Participant to record
his or her Deferrals made to the Plan with respect to services performed prior
to January 1, 2015.  Such Account also includes any deferrals transferred from
the St. Jude Medical S.C., Inc., U.S. Division Representative Principals and
Sales Associates Deferred Compensation Plan.

 

Section 2.18                             Discretionary Amount Account.
Discretionary Amount Account means the Account established for a Participant to
record discretionary Company contributions credited on his or her behalf to the
Plan with respect to periods commencing prior to January 1, 2015. Such Account
also includes any discretionary amounts transferred from the St. Jude Medical
S.C., Inc., U.S. Division Representative Principals and Sales Associates
Deferred Compensation Plan.

 

Section 2.19                             Earnings. Earnings means an adjustment
to the value of an Account in accordance with Article VII.

 

Section 2.20                             Effective Date. Effective Date of this
amendment and restatement means January 1, 2016.

 

--------------------------------------------------------------------------------


 

Section 2.21                             Eligible Base Compensation.  Eligible
Base Compensation means, for a Participant for any period, except as provided in
the succeeding paragraphs of this subsection, the sum of all remuneration paid
to the Participant during such period for service as an employee of a
Participating Employer as base salary and wages, and short-term disability
benefits, and shall be determined without regard to Code Section 401(a)(17) and
without regard to amounts deferred pursuant to Code Sections 401(k), 125, and
132(f)(4).  Notwithstanding the foregoing, a Participant’s Eligible Base
Compensation will not include:

 

(a)                                 amounts deferred or paid under an agreement
between the Participating Employer and the Participant that is not a plan
qualified under Code Section 401(a), other than this plan;

 

(b)                                 contributions made or benefits (other than
short-term disability benefits) paid by the Participating Employer under any
other employee benefit plan;

 

(c)                                  any remuneration not paid in cash (or
remuneration otherwise imputed as income, e.g., value of taxable life insurance
coverage);

 

(d)                                 severance pay;

 

(e)                                  reimbursements, allowances, moving expense
payments, relocation cost-of-living payments, tax gross-ups and other similar
equalization payments;

 

(f)                                   paid time off payments; and

 

(g)                                  all bonus, incentive, retention or
commission-based remuneration of any kind (including, but not limited to, awards
and spot bonus payments).

 

The Plan Administration Committee’s classification of a remuneration item as
included in or excluded from Eligible Base Compensation shall be conclusive for
the purpose of the foregoing rules.

 

Section 2.22                             Eligible Employee. Eligible Employee
means an Employee who (i) for the Plan Year or the preceding Plan Year had
annual compensation from the Company or another Participating Employer in excess
of $150,000 taking into account Eligible Base Compensation, Bonus, Commissions,
and amounts paid pursuant to and in accordance with the MICP/Other Annual Bonus
or (ii) is designated by the Committee as eligible, provided in either case the
employee is a member of a ‘select group of management or highly compensated
employees of a Participating Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.’ Notwithstanding the foregoing, effective for
calendars years beginning on and after January 1, 2018:

 

(a)                                 no Employee will be eligible to participate
in the Plan unless such Employee (x) is a Participant with an Account Balance in
the Plan as of December 31, 2017, or (y) had a Compensation Deferral Agreement
in effect during calendar year 2017; and

 

(b)                                 if a Participant is shown as having a grade
level less than or equal to grade 19 (or equivalent level if on a different pay
grade system) on the applicable Employer’s Human Resource System, and does not
elect to defer compensation for a year by timely submitting a Compensation
Deferral Agreement in accordance with Sections 4.1 and 4.2, then such
Participant shall not be permitted to elect to defer compensation for any future
years.

 

Section 2.23                             Employee. Employee means a common-law
employee of an Employer.

 

Section 2.24                             Employer. Employer means the Company
and each Affiliate.

 

Section 2.25                             ERISA. ERISA means the Employee
Retirement Income Security Act of 1974, as amended from time to time.

 

Section 2.26                             Matching Amount Account. Matching
Amount Account means the Account established for a Participant to record Company
matching contributions credited on his or her behalf to the Plan with respect to
periods commencing prior to January 1, 2015. Such Account also includes any
matching amounts transferred from

 

--------------------------------------------------------------------------------


 

the St. Jude Medical S.C., Inc., U.S. Division Representative Principals and
Sales Associates Deferred Compensation Plan.

 

Section 2.27                             MICP/Other Annual Bonus.  MICP means
the Management Incentive Compensation Plan of the Company, as may be hereafter
amended, or any successor thereto. Other Annual Bonus means a payment made to a
Participant as an employee on an annual basis under any of the bonus or
incentive plans maintained by the Company.

 

Section 2.28                             Participant. Participant means an
Eligible Employee who has an Account Balance greater than zero.

 

Section 2.29                             Participating Employer.  Participating
Employer means the Company and each Adopting Employer.

 

Section 2.30                             Payment Schedule.  Payment Schedule
means the date as of which payment of an Account under the Plan will commence
and the form in which payment of such Account will be made.

 

Section 2.31                             Plan.  Generally, the term Plan means
the “Management Savings Plan” as documented herein and as may be amended from
time to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg.
Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

 

Section 2.32                             Plan Administration Committee.   The
Plan Administration Committee means the Committee or its delegate.

 

Section 2.33                             [RESERVED]

 

Section 2.34                             Plan Year.  Plan Year means January 1
through December 31.

 

Section 2.35                             Pre-2015 Account.  Pre-2015 Account
means an Account consisting of all of a Participant’s Deferred Compensation
Accounts, Discretionary Amount Accounts, and Matching Amount Accounts.

 

Section 2.36                             Retirement Savings Plan.  Retirement
Savings Plan means the St. Jude Medical, Inc. Retirement Savings Plan, as in
effect prior to its freeze and merger with and into the Abbott Laboratories
Stock Retirement Plan.

 

Section 2.37                             Retirement/Termination Account.
Retirement/Termination Account means an Account established by the Plan
Administration Committee to record amounts payable to a Participant upon
Separation from Service.  Retirement/Termination Accounts consist solely of
Deferrals made for services performed on or after January 1, 2015, and any
Company contributions made for periods commencing on or after January 1, 2015. 
A Participant may have no more than two Retirement/Termination Accounts, a
Primary Retirement/Termination Account which shall be automatically established
for a Participant upon his or her initial participation in the Plan (or on
January 1, 2015, if later), and a Secondary Retirement/Termination Account which
may be established by the Participant on any Compensation Deferral Agreement
filed in accordance with Article IV.

 

Section 2.38                             Separation from Service.  Separation
from Service means an Employee’s termination of employment with the Employer. 
Whether a Separation from Service has occurred shall be determined by the Plan
Administration Committee in accordance with Code Section 409A.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

 

--------------------------------------------------------------------------------


 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave, unless the Company or the Participant terminates
the leave before that date.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code
Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in those sections.

 

The Plan Administration Committee specifically reserves the right to determine
whether a sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction.

 

Section 2.39                             Specified Date Account. Specified Date
Account means an Account established by the Plan Administration Committee to
record the amounts payable at a future date as specified in the Participant’s
Compensation Deferral Agreement. A Specified Date Account may be identified in
enrollment materials as an “In-Service Account” or such other name as
established by the Plan Administration Committee without affecting the meaning
thereof. Specified Date Accounts consist solely of Deferrals made for services
performed on or after January 1, 2015.  A Participant may have no more than five
Specified Date Accounts at any one time.

 

Section 2.40                             Specified Employee. Specified Employee
means an Employee who, as of the date of his or her Separation from Service, is
a “key employee” of the Company or any Affiliate, any stock of which is actively
traded on an established securities market or otherwise.

 

An Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.

 

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg.
Section 1.415(c)-2(d)(3) (wages within the meaning of Code section 3401(a) for
purposes of income tax withholding at the source, plus amounts excludible from
gross income under section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or
457(b), without regard to rules that limit the remuneration included in wages
based on the nature or location of the employment or the services performed);
provided, however, that, with respect to a nonresident alien who is not a
Participant in the Plan, compensation shall not include compensation that is not
includible in the gross income of the Employee under Code Sections 872, 893,
894, 911, 931 and 933, provided such compensation is not effectively connected
with the conduct of a trade or business within the United States.

 

Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.

 

In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

 

--------------------------------------------------------------------------------


 

Section 2.41                             Specified Employee Identification Date.
Specified Employee Identification Date means December 31, unless the Employer
has elected a different date through action that is legally binding with respect
to all nonqualified deferred compensation plans maintained by the Employer.

 

Section 2.42                             Specified Employee Effective Date.
Specified Employee Effective Date means the first day of the fourth month
following the Specified Employee Identification Date, or such earlier date as is
selected by the Plan Administration Committee.

 

Section 2.43                             SRP.  SRP means the Abbott Laboratories
Stock Retirement Plan, as amended from time to time.

 

Section 2.44                             Substantial Risk of Forfeiture.
Substantial Risk of Forfeiture has the meaning specified in Treas. Reg.
Section 1.409A-1(d).

 

Section 2.45                             Unforeseeable Emergency. Unforeseeable
Emergency means a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s dependent (as defined in Code section 152, without regard to
section 152(b)(l), (b)(2), and (d)(l)(B)), or a Beneficiary; loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The types of events which may qualify as an Unforeseeable
Emergency may be limited by the Plan Administrative Committee or by the
Divisional Vice President, Compensation and Benefits, of Abbott Laboratories
(or, in the event that no individual holds such title, then the individual
performing the duties of such title) (“DVP, Compensation and Benefits”).

 

Section 2.46                             Valuation Date. Valuation Date means
each Business Day.

 

Section 2.47                             Year of Vesting Service.  Year of
Vesting Service means a year of vesting service as defined in the Retirement
Savings Plan; for calendar years beginning on and after January 1, 2018, Year of
Vesting Service means a year of vesting service as defined in the SRP.

 

ARTICLE III

 

Eligibility and Participation

 

Section 3.1                                    Eligibility and Participation.
For calendar years beginning prior to January 1, 2018, an Employee shall be
eligible to participate in the Plan on the first day of the calendar quarter
that is administratively feasible following the date he or she becomes an
Eligible Employee.

 

Section 3.2                                    Duration. A Participant shall be
eligible to defer compensation and receive allocations of Company Contributions,
subject to the terms of the Plan, for as long as such Participant remains an
Eligible Employee. In the event a Participant has, for the current Plan Year, or
is expected in good faith to have for the next Plan Year, compensation from the
Company or another Participating Employer equal to or less than $100,000, or the
Compensation Committee, in its sole and absolute discretion, determines that a
Participant is no longer an Eligible Employee, and the Participant has not
Separated from Service, the Participant will not be allowed to submit future
Compensation Deferral Agreements but may otherwise exercise all of the rights of
a Participant under the Plan with respect to his or her Account(s). On and after
a Separation from Service, a Participant shall remain a Participant as long as
his or her Account Balance is greater than zero (0), and during such time may
continue to make allocation elections as provided in Section 7.4. An individual
shall cease being a Participant in the Plan when all benefits under the Plan to
which he or she is entitled have been paid.

 

Section 3.3                                    Rehires.  An Eligible Employee
who Separates from Service and who subsequently resumes performing services for
the Employer in the same calendar year will have his or her Compensation
Deferral Agreement for such year, if any, reinstated, but his or her eligibility
to participate in the Plan in years subsequent to the year of rehire shall be
governed by the provisions of Section 3.1.  An Eligible Employee who Separates
from Service and who subsequently resumes performing services for the Employer
in a calendar year other than the

 

--------------------------------------------------------------------------------


 

calendar year in which he or she Separated from Service will be eligible to
participate in the Plan upon rehire solely in accordance with the provisions of
Section 3.1.

 

ARTICLE IV

 

Deferrals

 

Section 4.1                                    Deferral Elections, Generally.

 

(a)                                 A Participant may elect to defer
compensation by submitting a Compensation Deferral Agreement during the
enrollment periods established by the Plan Administration Committee and in the
manner specified by the Plan Administration Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of compensation, or
that is submitted by a Participant who Separates from Service prior to the
latest date such agreement would become irrevocable under Section 409A, shall be
considered null and void and shall not take effect. The Plan Administration
Committee may modify any Compensation Deferral Agreement prior to the date the
election becomes irrevocable under the rules of Section 4.2.

 

(b)                                 The Plan Administration Committee may permit
different deferral amounts for each component of compensation and may establish
a minimum or maximum deferral amount for each such component. Unless otherwise
specified by the Plan Administration Committee in the Compensation Deferral
Agreement, Participants may defer up to 80% of their Eligible Base Compensation
and up to 100% of Bonus, Commissions, or payments under the MICP/Other Annual
Bonus. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 7.4.

 

(c)                                  Deferrals of cash compensation shall be
calculated with respect to the gross cash compensation payable to the
Participant prior to any deductions or withholdings, but shall be reduced by the
Plan Administration Committee as necessary so that it does not exceed 100% of
the cash compensation of the Participant remaining after deduction of all
required income and employment taxes, 401(k) and other employee benefit
deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.

 

(d)                                 The Participant shall specify on his or her
Compensation Deferral Agreement the amount of Deferrals and whether to allocate
Deferrals to one or more Retirement/Termination Accounts or to one or more
Specified Date Accounts. If no designation is made, Deferrals shall be allocated
to the Primary Retirement/Termination Account. A Participant may also specify in
his or her Compensation Deferral Agreement the form in which amounts allocated
to his or her Plan Accounts shall be distributed. If the form of payment is not
specified for one or more Accounts, amounts allocated to such Account shall be
distributed in a single lump sum.

 

Section 4.2                                    Timing Requirements for
Compensation Deferral Agreements.

 

(a)                                 First Year of Eligibility. In the case of
the first year in which an Eligible Employee becomes eligible to participate in
the Plan, the Plan Administration Committee may permit him or her to submit a
Compensation Deferral Agreement during the enrollment period established by the
Plan Administration Committee, which enrollment period shall not extend beyond
the date which is 30 days after the date he or she is first eligible to
participate.   Any Compensation Deferral Agreement described in this paragraph
becomes irrevocable 30 days after the effective date of the individual’s
eligibility to participate in the Plan.

 

A Compensation Deferral Agreement filed under this paragraph applies to
compensation earned for pay periods beginning in the first calendar quarter
commencing after the end of the enrollment period specified by the Plan
Administration Committee or such later date as the Plan Administration Committee
may designate.  Notwithstanding anything to the contrary herein, a Compensation
Deferral Agreement filed under this paragraph that takes effect on a date other
than the first day of a Plan Year shall not apply to MICP/Other Annual Bonus
payments earned such year.

 

An Eligible Employee who Separates from Service and who subsequently resumes
performing services for the Employer in the same calendar year will not be
allowed to submit a new Compensation Deferral Agreement under this paragraph if
he or she had a Compensation Deferral Agreement in effect for such year, but
shall instead

 

--------------------------------------------------------------------------------


 

have his or her prior Compensation Deferral Agreement reinstated for such year.

 

(b)                                 Prior Year Election. Except as otherwise
provided in this Section 4.2, the Plan Administration Committee may permit an
Eligible Employee to defer Compensation for a year by filing a Compensation
Deferral Agreement no later than December 31 of the year prior to the year in
which the Compensation to be deferred is earned. A Compensation Deferral
Agreement filed under this paragraph shall become irrevocable on December 31
immediately preceding the year for which it is to be effective.

 

(c)                                  Certain Forfeitable Rights. With respect to
a legally binding right to a payment in a subsequent year that is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least 12 months from the date the Participant obtains the legally binding
right, the Plan Administration Committee may permit an Eligible Employee to
defer such compensation by filing a Compensation Deferral Agreement on or before
the 30th day after the legally binding right to the compensation accrues,
provided that the Compensation Deferral Agreement is submitted at least 12
months in advance of the earliest date on which the forfeiture condition could
lapse. The Compensation Deferral Agreement described in this paragraph becomes
irrevocable after such 30th day. If the forfeiture condition applicable to the
payment lapses before the end of such 12-month period as a result of the
Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-3(i)(4)) or upon a change in control event (as described in
Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be
void unless it would be considered timely under another rule described in this
Section.

 

(d)                                 “Evergreen” Deferral Elections. The Plan
Administration Committee, in its discretion, may provide that Compensation
Deferral Agreements will continue in effect for subsequent years or performance
periods by communicating that intention to Participants. Such “evergreen”
Compensation Deferral Agreements will become effective with respect to an item
of compensation on the date such election becomes irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be terminated or
modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.

 

Section 4.3                                    Allocation of Deferrals. A
Compensation Deferral Agreement may allocate Deferrals to one or more Specified
Date Accounts and/or to one or both Retirement/Termination Accounts. The Plan
Administration Committee may, in its discretion, establish a minimum deferral
period for the establishment of a Specified Date Account (for example, the
second Plan Year following the year compensation is first allocated to such
accounts.). In the event a Participant’s Compensation Deferral Agreement
allocates compensation to a Specified Date Account that does not satisfy the
minimum deferral period established by the Plan Administration Committee (if
any), the compensation shall be allocated to the Retirement/Termination Account
of the Participant with the shortest payment duration.

 

Section 4.4                                    Deductions from Pay. The Plan
Administration Committee has the authority to determine the payroll practices
under which any component of compensation subject to a Compensation Deferral
Agreement will be deducted from a Participant’s compensation.  To the extent the
Plan Administration Committee allows Deferrals from compensation equal to
corrective distributions received from a qualified 401(k) plan of the Employer,
Deferrals equal to the amount of the corrective distribution shall be deducted
from the first payment of compensation made on or after the date such corrective
distribution is issued to the Participant, and shall be deducted from subsequent
compensation payments only to the extent the first compensation payment is
insufficient to fully fund the Deferral.

 

Section 4.5                                    Vesting. Participant Deferrals
shall be 100% vested at all times.

 

Section 4.6                                    Cancellation of Deferrals. The
Plan Administration Committee may cancel a Participant’s Deferrals: (i) for the
balance of the Plan Year in which an Unforeseeable Emergency occurs, and (ii) if
the Participant receives a hardship distribution under the Employer’s qualified
401(k) plan, through the end of the Plan Year in which the six month anniversary
of the hardship distribution falls. To the extent Deferrals are cancelled under
(i) or (ii), no subsequent Compensation Deferral Agreement may take effect prior
to the first day of the Plan Year that begins on or after the 12-month
anniversary of the emergency payment or hardship distribution.

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

Company Contributions

 

Section 5.1                                    Matching Contributions. For each
Plan Year, the Participating Employer may, from time to time in its sole and
absolute discretion, credit Matching Contributions to the Account of a
Participant who has completed a Year of Vesting Service and is employed on the
last day of such Plan Year.  Such contributions shall be based on whether a
matching contribution is made by the Company under the Retirement Savings Plan
with respect to that Plan Year and, if a contribution is made, the amount of
such contribution.

 

(a)                                 The rate of matching contributions made by
the Company, if any, with respect to elective deferrals under the Retirement
Savings Plan, multiplied by

 

(b)                                 The amount the Participant elected to defer
for the Plan Year in accordance with the Participant’s election under
Section 4.2 up to 3% of the first one hundred thousand dollars ($100,000) of the
Participant’s compensation for the Plan Year that exceeds the compensation limit
under Code Section 401(a)(17) for such year;

 

provided, however, that the total of Matching Contributions under this Plan and
matching contributions the Company made or would have made under the Qualified
Plan if the Participant made the maximum elective deferrals permitted for highly
compensated employees under that plan shall not exceed 100% of the matching
contribution that would have been provided under the Retirement Savings Plan
absent any plan-based restrictions that reflect limits on qualified plan
contributions under the Code and based upon compensation as defined under the
Retirement Savings Plan.  Matching Contributions credited on or after January 1,
2015, shall be credited to a Participant’s Primary Retirement/Termination
Account.  Notwithstanding the foregoing, for calendar years beginning on and
after January 1, 2018, “SRP” shall be substituted for “Retirement Savings Plan”
where such references appear throughout this Section 5.1.

 

Section 5.2                                    Discretionary Company
Contributions. The Participating Employer may, from time to time in its sole and
absolute discretion, make Discretionary Contributions for a Plan Year to the
account of one or more Participants, provided the Participant is an employee of
the Company or another Participating Employer as of the last day of the Plan
Year and determined in accordance with the provisions of this Section 5.2. 
Authorization for any Discretionary Contributions pursuant to this Section 5.2
shall be by written resolution duly authorized by the Compensation Committee,
which resolution shall specify the amount of the contribution (whether in terms
of dollars, percentage of net profits, or percentage of Participant
compensation), the period to which the Discretionary Contribution is to be
allocated, and any other terms applicable to such contribution.  Unless
otherwise specified, such resolution shall apply only to the contribution so
authorized, and shall not authorize any such Discretionary Contribution for any
future period.  In the event no resolution is adopted by the Compensation
Committee or its delegate, no Discretionary Contribution shall be authorized or
presumed.  All Discretionary Contributions will be credited to a Participant’s
Primary Retirement/Termination Account.

 

Section 5.3                                    Vesting. Except as may be
otherwise provided by the Participating Employer, Company Contributions
described in Sections 5.1 and 5.2, above, and the Earnings thereon, shall become
vested based on the Participant’s Years of Vesting Service, as follows:

 

Years of Vesting Service

 

Vested Percentage

 

 

 

 

 

Less than one

 

0

%

At least one but less than two

 

20

%

At least two but less than three

 

40

%

At least three but less than four

 

60

%

At least four but less than five

 

80

%

Five or more

 

100

%

 

All Company Contributions shall become 100% vested upon the occurrence of a
Change in Control.  The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution.
The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of this Section 5.3
shall be forfeited. The provisions of this Section 5.3 shall apply to any
amounts credited to a Participant’s Matching Amounts Account or Discretionary
Amounts Account, including discretionary amounts and matching amounts
transferred from the St. Jude Medical S.C., Inc., U.S.

 

--------------------------------------------------------------------------------


 

Division Representative Principals and Sales Associates Deferred Compensation
Plan that were not vested as of the date the transfer occurred; transferred
amounts that were vested as of the date of transfer shall continue to be fully
vested.

 

Notwithstanding anything to the contrary herein:

 

(a)                                 Except as otherwise provided by written
agreement between a Participant and the Company, notwithstanding any provision
in this Article V to the contrary, the Participant’s vested interest in any
amounts credited under the Plan shall not be accelerated to the extent that the
Company determines that such acceleration would cause the deduction limitations
of Code §280G to become effective.  The provisions of this paragraph (a) shall
take precedence over the provisions of any other agreement between the
Participant and the Company to which the deduction limitation of Code §280G
applies, and shall result in any reduction under the deduction limitations of
Code §280G being applied first to the Participant’s Accounts under this Plan
before any other reduction as a result of the limitations of Code §280G.

 

(b)                                 In the event that vesting of any amounts
credited under the Plan is not accelerated pursuant to such a determination, the
Participant may request independent verification of the calculations of the
Company with respect to the application of Code §280G.  In such case, the
Company must provide to the Participant within 30 business days of such a
request an opinion from a national accounting firm selected by the Participant,
to the effect that, in the opinion of that accounting firm that any limitation
in the vested percentage hereunder is necessary to avoid the limits of Code
§280G, and containing supporting calculations, or, in the absence of such an
opinion, shall cause such amounts to become fully vested.  The cost of such
opinion shall be paid for by the Company.

 

(c)                                  Any amounts credited under the Plan that
are not accelerated due to such a determination shall continue to be subject to
the Vesting Schedule of this Section 5.3 without regard to the acceleration
provisions thereof.

 

ARTICLE VI

 

Payments from Accounts

 

A Participant’s Accounts shall be distributed in accordance with the provisions
of this Article VI.

 

Section 6.1                                    Retirement/Termination Accounts
shall be distributed commencing the first calendar quarter that begins after
Separation from Service, based on the value of the Account(s) as determined
under Article VII.  Payment shall be made in a single lump sum, unless the
Participant elects on the Compensation Deferral Agreement with which the Account
was established to have such Account paid in quarterly installments over a
period of two to fifteen years.  Notwithstanding anything to the contrary in
this Section 6.1, if at the time a Participant Separates from Service he or she
has fewer than five Years of Vesting Service or the total of all of his Accounts
is $25,000 or less, all of his Accounts will be distributed in a single lump
sum.

 

Notwithstanding anything to the contrary in this Section 6.1, payment to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service will be made or begin in the first calendar quarter
following the six-month anniversary of the Participant’s Separation from Service
(or within 90 days of the Participant’s date of death, if earlier).

 

Section 6.2                                    Specified Date Accounts shall be
distributed in January of the year selected by the Participant, based on the
value of the Account(s) as determined under Article VII.  Payment shall be made
in a single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the Account was established to have such Account paid in
annual installments over a period of up to five years.

 

In the event a Participant Separates from Service before his or her Specified
Date Account(s) has been fully distributed, any remaining balances shall be
distributed in a single lump sum, unless the Participant elects, on the
Compensation Deferral Agreement with which the Account was established, to have
such remaining balances distributed in accordance with his or her Primary
Retirement/Termination Account payment elections.  Payment shall be made at the
time specified in Section 6.1.

 

--------------------------------------------------------------------------------

 

Section 6.3                                    Pre-2015 Accounts (other than a
Deferred Compensation Account(s)s payable at a scheduled date) shall be
distributed commencing the first calendar quarter that begins after Separation
from Service, based on the value of the Account(s) as determined under
Article VII.  Payment shall be made in a single lump sum, unless the Participant
elects on the Compensation Deferral Agreement with which the Account was
established to have such Account paid in quarterly installments over a period of
five, ten or fifteen years.  Notwithstanding anything to the contrary in this
Section 6.3, if at the time a Participant Separates from Service he or she has
fewer than five Years of Vesting Service or the total of all of his Accounts is
$25,000 or less, all of his Accounts will be distributed in a single lump sum.

 

Notwithstanding anything to the contrary in this Section 6.3, payment to a
Participant who is a Specified Employee as of the date such Participant incurs a
Separation from Service will be made or begin in the first calendar quarter
following the six-month anniversary of the Participant’s Separation from Service
(or within 90 days of the Participant’s date of death, if earlier).

 

The portion of a Participant’s Pre-2015 Account consisting of Deferred
Compensation Accounts that are payable upon a scheduled date shall be paid in a
single lump sum in January of the year specified, based on the value of the
Account(s) as determined under Article VII. In the event a Participant Separates
from Service before such Account(s) are distributed, such Account(s) shall be
distributed in accordance with the form and timing of payments applicable to his
or her Discretionary and Match Amount Accounts for the year the deferrals were
made.

 

Section 6.4                                    Death.  Notwithstanding anything
to the contrary in this Article VI, upon the death of the Participant, all
Retirement/Termination Accounts, Specified Date Accounts, and Pre-2015 Accounts
shall be paid to his or her Beneficiary in a single lump sum within 90 days of
the date of the Participant’s death.

 

(a)                                 Designation of Beneficiary in General.  The
Participant shall designate one or more primary and/or contingent Beneficiaries
on the forms provided by the Plan Administration Committee or on such terms and
conditions as the Plan Administration Committee may prescribe.  No such
designation shall become effective unless filed with and accepted by the Plan
Administration Committee during the Participant’s lifetime.  Any designation
shall remain in effect until a new designation is filed with the Plan
Administration Committee; provided, however, that in the event a Participant
designates his or her spouse as a Beneficiary, such designation shall be
automatically revoked upon the dissolution of the marriage unless, following
such dissolution, the Participant submits a new designation naming the former
spouse as a Beneficiary.  A Participant may from time to time change his or her
designated Beneficiary without the consent of a previously-designated
Beneficiary by filing a new designation with the Plan Administration Committee.

 

(b)                                 No Beneficiary.  If a designated Beneficiary
does not survive the Participant, or if there is no valid Beneficiary
designation, amounts payable under the Plan upon the death of the Participant
shall be paid to the first of the following classes of individuals with a member
surviving the Participant and (except in the case of surviving issue) in equal
shares if there is more than one member in such class:

 

(i)                                     Participant’s surviving spouse

 

(ii)                                  Participant’s surviving issue per stirpes
and not per capita

 

(iii)                               Participant’s surviving parents

 

(iv)                              Participant’s surviving brothers and sisters

 

(v)                                 Participant’s estate.

 

(c)                                  Disclaimers by Beneficiaries.  A
Beneficiary entitled to a distribution of all or a portion of the benefits which
may be payable with respect to the Participant under the Plan may disclaim an
interest therein subject to the following requirements.  To be eligible to
disclaim, a Beneficiary must be a natural person, must not have received a
distribution of all or any portion of the benefits which may be payable with
respect to the Participant under the Plan at the time such disclaimer is
executed and delivered, and must have attained at least age 21 years as of the
date of the Participant’s death.  Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public.  A disclaimer
shall state that the Beneficiary’s entire interest in the undistributed

 

--------------------------------------------------------------------------------


 

benefits payable with respect to the Participant under the Plan is disclaimed or
shall specify what portion thereof is disclaimed.  To be effective, duplicate
original executed copies of the disclaimer must be both executed and actually
delivered to the Company after the date of the Participant’s death but not later
than 60 days after the date of the Participant’s death.  A disclaimer shall be
irrevocable when delivered to the Company.  A disclaimer shall be considered to
be delivered to the Company only when actually received and acknowledged by the
Company.  The Company shall be the sole judge of the content, interpretation and
validity of a purported disclaimer.  Upon the filing of a valid disclaimer, the
Beneficiary shall be considered not to have survived the Participant as to the
interest disclaimed.  A disclaimer by a Beneficiary shall not be considered to
be a transfer of an interest in violation of the provisions of the Plan and
shall not be considered to be an assignment or alienation of benefits in
violation of federal law prohibiting the assignment or alienation of benefits
under this Plan.  No other form of attempted disclaimer shall be recognized by
the Company.

 

(d)                                 Definitions.  When used herein and, unless
the Participant has otherwise specified in the Participant’s Beneficiary
designation, when used in a Beneficiary designation, “issue” means all persons
who are lineal descendants of the person whose issue are referred to, including
legally adopted descendants and their descendants but not including illegitimate
descendants and their descendants; “child” means an issue of the first
generation; “per stirpes” means in equal shares among living children of the
person whose issue are referred to and the issue (taken collectively) of each
deceased child of such person, with such issue taking by right of representation
of such deceased child; and “survive” and “surviving” mean living after the
death of the Participant.

 

(e)                                  Special Rules.  Unless the Participant has
otherwise specified in the Participant’s Beneficiary designation, the following
rules shall apply:

 

(i)                                     If there is not sufficient evidence that
a Beneficiary was living at the time of the death of the Participant, it shall
be deemed that the Beneficiary was not living at the time of the death of the
Participant.

 

(ii)                                  The automatic Beneficiaries specified in
subsection (b) of this Section 6.4 and the Beneficiaries designated by the
Participant shall become fixed at the time of the Participant’s death so that,
if a Beneficiary survives the Participant but dies before the receipt of all
payments due such Beneficiary hereunder, such remaining payments shall be
payable to the representative of such Beneficiary’s estate.

 

(iii)                               If the Participant designates as a
Beneficiary the person who is the Participant’s spouse on the date of the
designation, either by name or by relationship, or both, the dissolution,
annulment or other legal termination of the marriage between the Participant and
such person shall automatically revoke such designation.  (The foregoing shall
not prevent the Participant from designating a former spouse as a Beneficiary on
a form executed by the Participant and received by the Company after the date of
the legal termination of the marriage between the Participant and such former
spouse, and during the Participant’s lifetime.)

 

(iv)                              Any designation of a nonspouse Beneficiary by
name that is accompanied by a description of relationship to the Participant
shall be given effect without regard to whether the relationship to the
Participant exists either then or at the Participant’s death.

 

(v)                                 Any designation of a Beneficiary only by
statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.

 

(f)                                   Validity of Designation.  A Beneficiary
designation is permanently void if it either is executed or is filed by a
Participant who, at the time of such execution or filing, is then a minor under
the law of the state of the Participant’s legal residence.  The Company shall be
the sole judge of the content, interpretation and validity of a purported
Beneficiary designation.

 

(g)                                  No Spousal Rights.  Prior to the death of
the Participant, no spouse or surviving spouse of a Participant and no person
designated to be a Beneficiary shall have any rights or interest in the benefits
credited

 

--------------------------------------------------------------------------------


 

under this Plan including, but not limited to, the right to be the sole
Beneficiary or to consent to the designation of Beneficiaries (or the changing
of designated Beneficiaries) by the Participant.

 

Section 6.5                                    Unforeseeable Emergency.  A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Divisional Vice President, Compensation and Benefits to receive
payment of all or any portion of his or her vested Accounts. If an emergency
payment is approved by the Divisional Vice President, Compensation and Benefits,
(i) the amount of the payment shall not exceed the amount reasonably necessary
to satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment, and
(ii) deferrals shall be cancelled for the time specified in Section 4.6.
Emergency payments shall be paid in a single lump sum within the 90-day period
following the date the payment is approved by the Divisional Vice President,
Compensation and Benefits, and shall be subtracted from the Participant’s
Accounts in the following order: (i) from any Specified Date Accounts, beginning
with the Specified Date Account with the latest payment commencement date,
(ii) then from Deferred Compensation Accounts scheduled to be paid at a
specified date, beginning with the Account with the latest payment commencement
date, (iii) then from any Retirement/Termination Accounts, beginning with the
Account with the longest payment period, and (iv) finally from any Pre-2015
Accounts scheduled to be paid at Separation from Service, beginning with the
Account with the longest payment period.

 

Section 6.6                                    Small Balances.  Notwithstanding
anything to the contrary in this Article VI, the Plan Administration Committee
may direct in writing an immediate lump sum payment of the Participant’s
Accounts if the balance of such Accounts, combined with any other amounts
required to be treated as deferred under a single plan pursuant to Code
Section 409A, does not exceed the applicable dollar amount under Code
Section 402(g)(1)(B), provided any other such aggregated amounts are also
distributed in a lump sum at the same time. Such lump sum payment shall
automatically be made if the balance of such Accounts does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B) at the time the
Participant Separates from Service.

 

Section 6.7                                    Administrative Discretion with
Regard to Timing of Payments.  Notwithstanding anything to the contrary in this
Article VI, the Plan Administration Committee may make a payment at the time
specified in the preceding paragraphs or at a later date that falls in the same
calendar year as the specified time or, if later, by the 15th day of the third
calendar month following the time specified, provided the Participant is not
permitted, directly or indirectly, to designate the taxable year in which
payment will be made.  Further, the Plan Administration Committee may make a
payment up to 30 days preceding the time specified in the preceding paragraphs,
provided the Participant is not permitted, directly or indirectly, to designate
the taxable year in which the payment will be made.  To the extent the Plan
Administration Committee exercises its discretion hereunder, payment of the
Account shall be based on the value of the Account as of the date specified by
the Plan Administration Committee, which shall be no earlier than the end of the
month preceding payment and shall be no later than the Business Date preceding
the date of payment.

 

Section 6.8                                    Acceleration of or Delay in
Payments. Notwithstanding anything to the contrary in this Article VI, the Plan
Administration Committee, in its sole and absolute discretion, may elect to
accelerate the time or form of payment of an Account, provided such acceleration
is permitted under Treas. Reg. Section 1.409A-3(j)(4). The Plan Administration
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7).

 

Section 6.9                                    Rules Applicable to Installment
Payments.  If a Payment Schedule specifies installment payments, annual payments
will be made beginning as of the payment commencement date for such installments
and shall continue on each anniversary thereof until the number of installment
payments specified in the Payment Schedule has been paid. The amount of each
installment payment shall be determined by dividing (a) by (b), where (a) equals
the Account Balance as of the Valuation Date and (b) equals the remaining number
of installment payments.  For purposes of Section 6.10, installment payments
will be treated as a single form of payment. If an Account is payable in
installments, the Account will continue to be credited with Earnings in
accordance with Article VII hereof until the Account is completely distributed.

 

Section 6.10                             Modifications to Payment Schedules.  A
Participant may not modify the Payment Schedule elected by him or her with
respect to a Retirement/Termination Account, nor with respect to that portion of
the Pre-2015 Account scheduled to be paid upon Separation from Service.  A
Participant may make one

 

--------------------------------------------------------------------------------


 

modification to the Payment Schedule of each Specified Date Account, and to that
portion of any Deferred Compensation Accounts that are distributable upon a
scheduled date, consistent with the permissible Payment Schedules available
under the Plan, provided such modification complies with the requirements of
this Section 6.10.

 

(a)                                 Time of Election. The date on which a
modification election is submitted to the Plan Administration Committee must be
at least 12 months prior to the date on which payment is scheduled to commence
under the Payment Schedule in effect prior to the modification.

 

(b)                                 Date of Payment under Modified Payment
Schedule. The date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule, unless the modification relates to amounts
payable upon death or Disability. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code
Section 409A.

 

(c)                                  Effective Date. A modification election
submitted in accordance with this Section 6.10 is irrevocable 12 months after
the date it is received by the Plan Administration Committee.

 

(d)                                 Effect on Accounts. An election to modify a
Payment Schedule is specific to the Account or payment event to which it
applies, and shall not be construed to affect the Payment Schedules of any other
Accounts.

 

ARTICLE VII

 

Valuation of Account Balances; Investments

 

Section 7.1                                    Valuation. Deferrals shall be
credited to appropriate Accounts on the date such compensation would have been
paid to the Participant absent the Compensation Deferral Agreement. Company
Contributions shall be credited to the Retirement/Termination Account at the
times related contributions are credited to the SRP or, if there are no related
contributions, at the times determined by the Compensation Committee. Valuation
of Accounts shall be performed under procedures approved by the Plan
Administration Committee.

 

Section 7.2                                    Earnings Credit. Each Account
will be credited with Earnings on each Business Day, based upon the
Participant’s investment allocation among a menu of investment options selected
in advance by the Plan Administration Committee, in accordance with the
provisions of this Article VII (“investment allocation”).  Earnings on amounts
deferred or credited to the Plan shall accrue as soon as administratively
feasible following the date of deferral or crediting.  Earnings shall no longer
accrue as of a date no later than seven business days prior to the date an
amount is distributed from a Participant’s Account.

 

Section 7.3                                    Investment Options. Investment
options will be determined by the Plan Administration Committee. The Plan
Administration Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.

 

Section 7.4                                    Investment Allocations. A
Participant’s investment allocation constitutes a deemed, not actual, investment
among the investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Participating Employer or any
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances.

 

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Plan Administration Committee. 
Allocation among the investment options must be designated in increments of 1%.
The Participant’s investment allocation will become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Plan Administration Committee, the next Business Day.

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Plan

 

--------------------------------------------------------------------------------


 

Administration Committee. Changes shall become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Plan Administration Committee, the next Business Day, and shall be applied
prospectively.

 

Section 7.5                                    Unallocated Deferrals and
Accounts.  If the Participant fails to make an investment allocation with
respect to an Account, such Account may be deemed allocated to a default
investment option, if any, established by the Plan Administration Committee.

 

ARTICLE VIII

 

Administration

 

Section 8.1                                    Role of the Company.  The Company
is the sponsor of the plan.

 

Section 8.2                                    Role of the Committee. The
Committee, or any committee or position of the Company designated by the
Committee, shall have the following duties and responsibilities:

 

(a)                                 to amend or terminate the Plan, pursuant to
Article IX;

 

(b)                                 to annually determine the amount of any
Company contributions, pursuant to Article V; and

 

(c)                                  to approve the merger or spin-off of the
Plan or any portion of the Plan.

 

Section 8.3                                    Role of the Plan Administration
Committee. The Plan Administration Committee, or any committee or position of
the Company designated by the Plan Administration Committee, shall serve as the
plan administrator. It shall be a principal duty of the plan administrator to
see that the Plan is carried out, in accordance with its terms, for the
exclusive benefit of persons entitled to participate in the Plan without
discrimination among them. Benefits under the Plan shall be paid only if the
plan administrator decides, in his or her discretion, that the applicant is
entitled to them. For this purpose, the plan administrator’s powers will include
but will not be limited to, the following authority, in addition to all other
powers provided by this Plan:

 

(a)                                 to make and enforce such rules and
regulations as it deems necessary or proper for the efficient administration of
the Plan, including the establishment of any claims procedures that may be
required by applicable provisions of law;

 

(b)                                 to exercise discretion in interpreting the
Plan, any interpretation to be reviewed under the arbitrary and capricious
standard;

 

(c)                                  to exercise discretion in deciding all
questions concerning the Plan and the eligibility of any person to participate
in the Plan; such decision to be reviewed under the arbitrary and capricious
standard;

 

(d)                                 to appoint such agents, counsel,
accountants, consultants and other persons as may be required to assist in
administering the Plan;

 

(e)                                  to allocate and delegate its
responsibilities under the Plan and to designate other persons to carry out any
of its responsibilities under the Plan, any such allocations, delegation or
designation to be in writing;

 

(f)                                   to determine the amount and type of
benefits to which any Participant or Beneficiary shall be entitled hereunder,
including the method and date for all valuations under the Plan;

 

(g)                                  to receive from the Employers and from
Participants such information as shall be necessary for the proper
administration of the Plan or any of its programs;

 

(h)                                 to maintain or cause to be maintained all
the necessary records for the administration of the Plan;

 

(i)                                     to receive, review and keep on file (as
it deems convenient and proper) reports of benefit payments made by the Plan;

 

--------------------------------------------------------------------------------


 

(j)                                    to determine and allocate among the
Employers the liability to the Company associated with Plan benefits in
accordance with the Plan and to determine the time at which and manner in which
that liability shall be paid to the Company;

 

(k)                                 to make, or cause to be made, equitable
adjustments for any mistakes or errors made in the administration of the Plan;
and

 

(l)                                     to do all other acts which the plan
administrator deems necessary or proper to accomplish and implement its
responsibilities under the Plan.

 

Section 8.4                                    Role of the Benefit
Administrator.  The Benefit Administrator is the contractual service provider to
the Plan appointed by the Plan Administration Committee to assist the Plan
Administration Committee in the administration of the Plan as provided in this
Article VIII and the Plan Administration Committee in the designation of the
investment options as provided in Article VII.  The Benefit Administrator’s
duties shall be stated in contractual agreements with the Plan Administration
Committee, including, for example, serving as:  record keeper for participant
accounts in the Plan; manager of the call center and websites that support the
Plan; and provider of administrative forms, notices and communications to
participants.  The Benefit Administrator shall perform such services in
accordance with the terms of its contractual agreement(s) with the Plan
Administration Committee and/or the Plan Administration Committee.

 

Section 8.5                                    [RESERVED]

 

Section 8.6                                    Compensation.  No member of the
Plan Administration or Plan Administration Committees shall receive any
compensation from the Trust for services provided.

 

Section 8.7                                    Indemnity.  The Company shall, to
the greatest extent permitted by applicable law, indemnify each member of the
Plan Administration and Plan Administration Committees, and any other employee
of the Company, including any officer, who in the performance of his or her
duties as an employee exercises any discretion or control over the
administration of the Plan or its assets against any and all claims, loss,
damages, expenses (including counsel fees approved by the respective committee),
and liability (including any amounts paid in settlement with the respective
committee’s approval) arising from any loss or damage or depreciation which may
result in connection with the execution of the respective committee’s duties or
the exercise of the respective committee’s discretion or from any other action
or failure to act hereunder.

 

ARTICLE IX

 

Amendment and Termination

 

Section 9.1                                    Amendment and Termination. The
Company may at any time and from time to time amend the Plan or may terminate
the Plan as provided in this Article IX. Each Participating Employer may also
terminate its participation in the Plan.

 

Section 9.2                                    Amendments. The Company may amend
the Plan, in whole or in part, at any time, provided, however, that no amendment
shall have a materially adverse impact on a Participant’s reasonably expected
economic benefit attributable to compensation deferred by the Participant prior
to January 4, 2017. Any amendment which increases the total cost of the Plan to
an Employer in excess of $250,000 in each of the three full calendar years next
following the date of the amendment shall be approved by the Plan Administration
Committee. The Executive Vice President, Human Resources of Abbott Laboratories
(or, in the event that no individual holds such title, then the individual
performing the duties of such title) shall approve all other amendments to the
Plan.

 

Section 9.3                                    Termination. The Committee may at
any time terminate the Plan with respect to future Deferrals. The Committee may
also terminate and liquidate the Plan in its entirety; provided that such
termination and liquidation are consistent with the provisions of Code
Section 409A. Upon any such termination, the Company shall pay to the
Participant the benefits the Participant is entitled to receive under the Plan,
determined as of the termination date, in compliance with Code Section 409A.

 

--------------------------------------------------------------------------------


 

Section 9.4                                    Accounts Taxable Under Code
Section 409A. The Plan is intended to constitute a plan of deferred compensation
that meets the requirements for deferral of income taxation under Code
Section 409A. The Plan Administration Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.

 

ARTICLE X

 

Informal Funding

 

Section 10.1                             General Assets. Obligations established
under the terms of the Plan may be satisfied from the general funds of the
Participating Employers, or a trust described in this Article X. No Participant,
spouse or Beneficiary shall have any right, title or interest whatever in assets
of the Participating Employers. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Participating Employers
and any Employee, spouse, or Beneficiary. To the extent that any person acquires
a right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Participating Employer.

 

Section 10.2                             Rabbi Trust. A Participating Employer
may, in its sole discretion, establish a grantor trust, commonly known as a
rabbi trust, as a vehicle for accumulating assets to pay benefits under the
Plan. Payments under the Plan may be paid from the general assets of the
Participating Employer or from the assets of any such rabbi trust. Payment from
any such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.

 

If a rabbi trust is in existence upon the occurrence of a Change in Control,
each Participating Employer shall contribute in cash or liquid securities such
amounts as are necessary so that the value of assets after making the
contributions equals the total value of all Account Balances.

 

ARTICLE XI

 

Claims

 

Section 11.1                             Filing a Claim. Any controversy or
claim arising out of or relating to the Plan shall be filed in writing with the
Plan Administration Committee which shall make all determinations concerning
such claim. Any claim filed with the Plan Administration Committee and any
decision by the Plan Administration Committee denying such claim shall be in
writing and shall be delivered to the Participant or Beneficiary filing the
claim (the “Claimant”).

 

(a)                                 In General. Notice of a denial of benefits
will be provided within 90 days of the Plan Administration Committee’s receipt
of the Claimant’s claim for benefits. If the Plan Administration Committee
determines that it needs additional time to review the claim, the Plan
Administration Committee will provide the Claimant with a notice of the
extension before the end of the initial 90-day period. The extension will not be
more than 90 days from the end of the initial 90-day period and the notice of
extension will explain the special circumstances that require the extension and
the date by which the Plan Administration Committee expects to make a decision.

 

(b)                                 Contents of Notice. If a claim for benefits
is completely or partially denied, notice of such denial shall be in writing and
shall set forth the reasons for denial in plain language. The notice shall:
(i) cite the pertinent provisions of the Plan document, and (ii) explain, where
appropriate, how the Claimant can perfect the claim, including a description of
any additional material or information necessary to complete the claim and why
such material or information is necessary. The claim denial also shall include
an explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review.

 

Section 11.2                             Appeal of Denied Claims. A Claimant
whose claim has been completely or partially denied shall be entitled to appeal
the claim denial by filing a written appeal with the Plan Administration
Committee.  A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the

 

--------------------------------------------------------------------------------


 

denial and may submit written comments, documents, records and other information
relevant to the claim to the Plan Administration Committee. All written
comments, documents, records, and other information shall be considered
“relevant” if the information: (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Plan Administration
Committee may, in its sole discretion and if it deems appropriate or necessary,
decide to hold a hearing with respect to the claim appeal.

 

(a)                                 In General. Appeal of a denied benefits
claim must be filed in writing with the Plan Administration Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Plan Administration Committee shall make its decision regarding the merits of
the denied claim within 60 days following receipt of the appeal (or within 120
days after such receipt, in a case where there are special circumstances
requiring extension of time for reviewing the appealed claim). If an extension
of time for reviewing the appeal is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administration Committee expects to render the determination on review. The
review will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.

 

(b)                                 Contents of Notice. If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language.

 

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

Section 11.3                             Claims Appeals Upon Change in Control.
Upon a Change in Control, the Plan Administration Committee, as constituted
immediately prior to such Change in Control, shall continue to act as the entity
designated to hear appeals under this Article XI.  Upon such Change in Control,
the Company may not remove any member of the Plan Administration Committee, but
may replace resigning members if 2/3rds of the members of the Board of Directors
of the Company and a majority of Participants and Beneficiaries with Account
Balances consent to the replacement.

 

The Plan Administration Committee shall have the exclusive authority at the
appeals stage to interpret the terms of the Plan and resolve appeals under the
Claims Procedure.

 

Each Participating Employer shall, with respect to the Plan Administration
Committee identified under this Section: (i) pay its proportionate share of all
reasonable expenses and fees of the Plan Administration Committee,
(ii) indemnify the Plan Administration Committee (including individual committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Plan Administration Committee hereunder, except with respect
to matters resulting from the Plan Administration Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the Plan
Administration Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Plan Administration Committee
may reasonably require.

 

Section 11.4                             Legal Action. A Claimant may not bring
any legal action, including commencement of any arbitration, relating to a claim
for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures.

 

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 10.2, the Participant or Beneficiary

 

--------------------------------------------------------------------------------


 

may file a claim directly with the trustee for reimbursement of such costs,
expenses and fees. For purposes of the preceding sentence, the amount of the
claim shall be treated as if it were an addition to the Participant’s or
Beneficiary’s Account Balance and will be included in determining the
Participating Employer’s trust funding obligation under Section 10.2.

 

Section 11.5                             Committee Discretion. All
interpretations, determinations and decisions of the Plan Administration
Committee with respect to any claim shall be made in its sole discretion, and
shall be final and conclusive. Notwithstanding anything to the contrary herein,
the Compensation Committee may, at any time and from time to time, without any
further action of the Plan Administration Committee, exercise the powers and
duties of the Plan Administration Committee under the Plan.

 

Section 11.6                             Arbitration.

 

(a)                                 Prior to Change in Control. If, prior to a
Change in Control, any claim or controversy between a Participating Employer and
a Participant or Beneficiary is not resolved through the claims procedure set
forth in Article XI, such claim shall be submitted to and resolved exclusively
by expedited binding arbitration by a single arbitrator.  Arbitration shall be
conducted in accordance with the following procedures:

 

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

 

Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

 

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.

 

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

 

--------------------------------------------------------------------------------


 

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

 

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

 

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

 

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

 

If any of the provisions of this Section 11.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 11.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.

 

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

 

(b)                                 Upon Change in Control. If, upon the
occurrence of a Change in Control, any dispute, controversy or claim arises
between a Participant or Beneficiary and the Participating Employer out of or
relating to or concerning the provisions of the Plan, such dispute, controversy
or claim shall be finally settled by a court of competent jurisdiction which,
notwithstanding any other provision of the Plan, shall apply a de novo standard
of review to any determination made by the Company or its Board of Directors, a
Participating Employer, the Plan Administration Committee, the Plan
Administration Committee, or the Compensation Committee.

 

ARTICLE XII

 

General Provisions

 

Section 12.1                             Assignment. No interest of any
Participant, or Beneficiary under this Plan and no benefit payable hereunder
shall be assigned as security for a loan, and any such purported assignment
shall be null, void and of no effect, nor shall any such interest or any such
benefit be subject in any manner, either voluntarily or involuntarily, through
court order or otherwise, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant or Beneficiary.

 

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

Section 12.2                             No Legal or Equitable Rights or
Interest. No Participant or other person shall have any legal or equitable
rights or interest in this Plan that are not expressly granted in this Plan.
Participation in this Plan does not give any person any right to be retained in
the service of the Participating Employer. The right and power of a
Participating Employer to dismiss or discharge an Employee is expressly
reserved. The Participating Employers make no representations or warranties as
to the tax consequences to a Participant or a Participant’s beneficiaries
resulting from a deferral of income pursuant to the Plan.

 

Section 12.3                             No Employment Contract. Nothing
contained herein shall be construed to constitute a contract of employment
between an Employee and a Participating Employer.

 

--------------------------------------------------------------------------------


 

Section 12.4                             Notice. Any notice or filing required
or permitted to be given to the Plan Administration Committee or the Company
under the Plan shall be sufficient if in writing and hand-delivered, or sent by
first class mail to the principal office of Abbott Laboratories, directed to the
attention of the Plan Administration Committee. Such notice shall be deemed
given as of the date of delivery, or, if delivery is made by mail, as of the
date shown on the postmark.

 

Section 12.5                             Headings. The headings of Sections are
included solely for convenience of reference, and if there is any conflict
between such headings and the text of this Plan, the text shall control.

 

Section 12.6                             Invalid or Unenforceable Provisions. If
any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof and
the Plan Administration Committee may elect in its sole discretion to construe
such invalid or unenforceable provisions in a manner that conforms to applicable
law or as if such provisions, to the extent invalid or unenforceable, had not
been included.

 

Section 12.7                             Lost Participants or Beneficiaries. Any
Participant or Beneficiary who is entitled to a benefit from the Plan has the
duty to keep the Plan Administration Committee advised of his or her current
mailing address. If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Plan Administration
Committee shall presume that the payee is missing. The Plan Administration
Committee, after making such efforts as in its discretion it deems reasonable
and appropriate to locate the payee, shall stop payment on any uncashed checks
and may discontinue making future payments until contact with the payee is
restored.

 

Section 12.8                             Facility of Payment to a Minor.  If a
distribution is to be made to a minor, or to a person who is otherwise
incompetent, then the Plan Administration Committee may, in its discretion, make
such distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence, or (ii) to the
conservator or guardian or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Plan
Administration Committee, the Compensation Committee, the Company, and the Plan
from further liability on account thereof.

 

Section 12.9                             Governing Law and Venue. To the extent
not preempted by ERISA, the laws of the State of Minnesota shall govern the
construction and administration of the Plan.  All litigation in any way related
to the Plan (including but not limited to any and all claims for benefits) must
be filed in the United States District Court for the District of Minnesota.

 

--------------------------------------------------------------------------------
